FILED
CIVIL CAUSE FOR PRETRIAL CONFERENCE ys pistaich couRT EDNY.

| wx JAN 28209 *
BEFORE: JUDGE FEUERSTEIN LONG ISLAND OFFICE

 

 

 

 

 

DATE: January 28, 2019 TIME: 11:15 am (30 min)
CASE NUMBER: 2:17-cv-01646-SJF-ARL
CASE TITLE: Hernandez v. County of Nassau, et al
PLTFFS ATTY: Rose Weber
X__present not present

DEFTS ATTY: Ralph Reissman

X_present not present
COURT REPORTER: COURTROOM DEPUTY: Jim Toritto
OTHER:

 

_X_ CASE CALLED.
ARGUMENT HEARD / CONT'D TO
DECISION: ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.
OTHER: All discovery shall be completed by 5/28/2019. A pretrial conference is

scheduled before Judge Feuerstein on 6/25/2019 at 11:15 _am.

 
